[Cite as State v. Lanier, 2022-Ohio-2024.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   BELMONT COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                   ANDRE MAURICE LANIER,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                             Case No. 21 BE 0030


                                   Criminal Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 15 CR 028

                                          BEFORE:
                   Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                            JUDGMENT:
                                       Reversed and Remanded



Atty. J. Kevin Flanagan, Belmont County Prosecutor, Atty. Daniel P. Fry, Assistant
Prosecutor, 52160 National Road, St. Clairsville, Ohio 43950 for Plaintiff-Appellee and

Atty. Wesley A. Johnston, 190 North Union Street, #102, Akron, Ohio 44304 for
Defendant-Appellant.
                                                                                             –2–


                                             Dated:
                                          June 10, 2022

Donofrio, P. J.

        {¶1}    Defendant-Appellant, Andre Maurice Lanier, appeals from a Belmont
County Common Pleas Court judgment convicting him of possession of drugs and
trafficking in drugs, following his guilty plea.
        {¶2}    On March 5, 2015, a Belmont County Grand Jury indicted appellant on one
count    of    possession   of   drugs,    a   first-degree   felony   in   violation   of   R.C.
2925.11(A)(C)(4)(e); one count of trafficking in drugs, a first-degree felony in violation of
R.C. 2925.03(A)(2)(C)(4)(f); one count of possession of drugs, a second-degree felony in
violation of R.C. 2925.11(A)(C)(1)(c); and one count of trafficking in drugs, a second-
degree felony in violation of R.C. 2925.03 (A)(2)(C)(1)(d).
        {¶3}    On March 12, 2015, appellant entered a plea of not guilty to all four counts.
        {¶4}    Pursuant to a plea agreement with plaintiff-appellee, the State of Ohio, on
August 7, 2015, appellant changed his plea to guilty to amended charges of possession
of drugs in violation R.C. 2925.11(A)(C)(4)(d), reducing this count from a first-degree
felony to a second-degree felony, and trafficking in drugs in violation of R.C.
2925.03(A)(2)(C)(1)(c), reducing this count from a second-degree felony to a third-degree
felony. The state dismissed the other two counts. The court scheduled the matter for a
September 14, 2015 sentencing hearing.
        {¶5}    Appellant failed to appear at the sentencing hearing. The court issued a
warrant for his arrest. On April 16, 2021, appellant was apprehended.
        {¶6}    On June 14, 2021, the trial court sentenced appellant to eight years for
possession of drugs and three years for trafficking in drugs. The court ordered appellant
to serve the sentences consecutively for a total of 11 years in prison.
        {¶7}    Appellant filed a timely notice of appeal on July 1, 2021. He now raises four
assignment of errors. We will address appellant’s fourth assignment of error first as it is
dispositive.
        {¶8}    Appellant’s fourth assignment of error states:




Case No. 21 BE 0030
                                                                                                –3–


                   THE TRIAL COURT FAILED TO STRICTLY COMPLY WITH RULE
        11’S CONSTITUTIONAL REQUIREMENT WHEN TAKING LAINIER’S
        PLEA.

        {¶9}       Appellant argues that the trial court violated Crim.R. 11 in accepting his
guilty plea because the court did not specifically mention that he was giving up his right
to a jury trial.
        {¶10}       When determining the validity of a plea, this court must consider all of the
relevant circumstances surrounding it. State v. Trubee, 3d Dist. Marion No. 9-0365, 2005-
Ohio-552, ¶ 8, citing Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463 (1970). Pursuant
to Crim.R. 11(C)(2), the trial court must follow a certain procedure for accepting guilty
pleas in felony cases. Before the court can accept a guilty plea to a felony charge, it must
conduct a colloquy with the defendant to determine that he understands the plea he is
entering and the rights he is voluntarily waiving. Crim.R. 11(C)(2). If the plea is not
knowing, intelligent, and voluntary, it has been obtained in violation of due process and
is void. State v. Martinez, 7th Dist. Mahoning No. 03-MA-196, 2004-Ohio-6806, ¶ 11,
citing Boykin v. Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709 (1969).
        {¶11}       A trial court must strictly comply with Crim.R. 11(C)(2) pertaining to the
waiver of federal constitutional rights. Martinez, at ¶ 12. These rights include the right
against self-incrimination, the right to a jury trial, the right to confront one's accusers, the
right to compel witnesses to testify by compulsory process, and the right to proof of guilt
beyond a reasonable doubt. Crim.R. 11(C)(2)(c).
        {¶12}       In this case, the trial court advised appellant of four of the five constitutional
rights he was waiving by entering a guilty plea. Before accepting appellant's plea, the
trial court informed appellant that by pleading guilty he was waiving his right to have the
state prove his guilt beyond a reasonable doubt, his right to subpoena witnesses, his right
to confront witnesses against him, and his right to remain silent at trial. (Plea Tr. 8).
Appellant stated that he understood that he was giving up these rights by pleading guilty.
(Plea Tr. 8).
        {¶13} But the trial court failed to inform appellant that by pleading guilty he was
waiving his right to a jury trial. The trial court only advised appellant that he was waiving
his right to a “speedy and public trial.” (Plea Tr. 8).


Case No. 21 BE 0030
                                                                                          –4–


       {¶14}    In a very similar case from this court, the trial court advised the defendant
that he was waiving his right to a “speedy and public” trial as opposed to advising him
that he was waiving his right to a “jury” trial. State v. Thomas, 7th Dist. Belmont No. 17
BE 0014, 2018-Ohio-2815, ¶ 12. We observed that in some cases, “when a reviewing
court is faced with this situation, the court can conclude there was a valid waiver by finding
the reference to a jury was orally made when explaining some other aspect of the plea.”
Id. at ¶ 13. But in this case, there was no reference to a jury in any part of the plea
transcript. Id. at ¶ 15. Therefore, we concluded that the trial court failed to advise the
defendant of his constitutional right to a jury trial by informing him of the right to a speedy
and public trial but not referring anywhere to the right to a jury trial. Id. at ¶ 16. We also
noted that while the right to a jury trial was included in the written plea agreement, this
did not satisfy Crim.R. 11(C)(2) where the court did not mention it at the plea hearing. Id.
at ¶ 15.
       {¶15}    In this case, as was the case in Thomas, there is no reference to a jury in
any other part of the plea transcript. The word “jury” is never spoken at the change of
plea hearing.
       {¶16} And while the plea agreement does include the advisement that by
pleading guilty appellant was giving up the right to a jury trial, including this advisement
in the written plea agreement alone does not satisfy Crim.R. 11(C)(2)’s mandate. Id. at ¶
15. See also State v. Gheen, 7th Dist. Belmont No. 17 BE 0023, 2018-Ohio-4465, ¶ 17.
       {¶17} Since the trial court failed to advise appellant at the change of plea hearing
that he was waiving his right to a jury trial by pleading guilty, the court failed to strictly
comply with Crim.R. 11(C)(2)(c). Therefore, appellant did not enter his plea knowingly,
voluntarily, and intelligently.
       {¶18}    Accordingly, appellant’s fourth assignment of error has merit and is
sustained.
       {¶19}    Appellant’s first, second, and third assignments of error state, respectively:

             THE COURT COMMITTED AN ERROR WHEN SENTENCING
      LANIER TO MAXIMUM SENTENCE.




Case No. 21 BE 0030
                                                                                      –5–


            THE TRIAL COURT COMMITTED ERROR WHEN IT DID NOT
     ORDER AN UPDATED PRESENTENCE INVESTIGATION REPORT.

            LANIER WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL AS
     GUARANTEED         BY    SECTION      10,   ARTICLE     I,   OF   THE     OHIO
     CONSTITUTION AND THE SIXTH AND FOURTEENTH AMENDMENT OF
     UNITED STATES CONSTITUTION.

      {¶20}    Given our resolution of appellant’s fourth assignment of error, however,
his first, second, and third assignments of error are now moot.
      {¶21}    For the reasons stated above, the trial court's judgment is hereby reversed.
Appellant's plea is vacated and the matter is remanded for further proceedings.




Waite, J., concurs.

Robb, J., concurs.




Case No. 21 BE 0030
[Cite as State v. Lanier, 2022-Ohio-2024.]




        For the reasons stated in the Opinion rendered herein, the fourth assignment of
error is sustained. The first, second and third assignments of error are moot. It is the final
judgment and order of this Court that the judgment of the Court of Common Pleas of
Belmont County, Ohio, is reversed. Appellant’s plea is vacated and we hereby remand
this matter to the trial court for further proceedings according to law and consistent with
this Court’s Opinion. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                         NOTICE TO COUNSEL

        This document constitutes a final judgment entry.